DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claim 2 is cancelled. Claims 1 and 3-17 are pending.
Status of Previous Rejections
The rejections of Claims 1-7 and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by CN’610 (CN 103021610A, IDS dated 05/11/2020) have been withdrawn in view of the amendment and argument.
The rejections of Claims 8-12 and 16-17 under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020), as applied to claim 1 above, and further in view of US’780 (US 2002/0125780) have been withdrawn in view of the amendment and argument.
In view of the applicants’ amendment and argument, a second non-final is applied as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the annular permanent magnet” in line 6. It’s unclear whether “the annular permanent magnet” is the annular permanent magnet having the first magnetic parameter value, the annular permanent magnet having the second magnetic parameter value, or both.
Claim 4 recites “the annular permanent magnet” in line 2. It’s unclear whether “the annular permanent magnet” is the annular permanent magnet having the first magnetic parameter value, the annular permanent magnet having the second magnetic parameter value, or both.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020), and further in view of CN’838 (CN 105317838, IDS dated 05/11/2020).
Regarding claims 1 and 3-5, CN’610 teaches a composite permanent magnet, comprising two BNM-10 bonded NdFeB permanent magnet having a first magnetic parameter value and a N38S permanent magnet having a second magnetic parameter value, wherein the BNM-10 permanent magnet and N38S permanent magnet have an outer diameter of 19.8 mm and an inner diameter of 16.8 mm and they are joined together by an adhesive (Example 1), which meets the limitation recited in claims 1 and 3-5.
CN’610 does not teach that the annular magnet is formed by joining a plurality of magnets along a circumferential direction. CN’838 teaches a method of making a annular permanent magnet by joining a plurality of magnets along a circumferential direction (Abstract; Figs. 1-3). CN’838 discloses that the magnet can be used as ring-shaped magnetic suspension bearing (Abstract). Thus, it would be obvious to one of ordinary skill in the art to join a plurality of magnets along a circumferential direction as taught by CN’838 in the process of CN’610 in order to make a ring-shaped magnet as disclosed by CN’838.
Regarding claims 6 and 15, CN’610 discloses that before each annular permanent magnet is fixed to each other by the adhesive, a surface of each annular permanent magnet is subjected to an activating process, including: (1) subjecting each annular permanent magnet to electrophoresis;  (2) immersing each annular permanent magnet subjected to the anti-corrosion treatment in an adhesion promoter to perform surface activating treatment;  and (3) applying an adhesive uniformly to a portion to be bonded on each annular permanent magnet, correcting a position, bonding together, and then performing curing treatment ([0017] to [0020]), which meets the limitations recited in claims 6 and 15.
Regarding claim 7, paragraphs [0014] to [0016] of CN’610 teach the limitation recited in claim 7.
Regarding claims 11-12, CN’610 in view of and CN’838 discloses that the permanent magnet is composed of a plurality of magnet pieces have the same magnetic parameter value and the magnet pieces are tile-like ([0004] to [0017]; Fig. 1-3 of CN’838), which meets the limitations recited in claims 11-12.
Regarding claims 13-14, paragraph [0013] of CN’610 teach the limitation recited in claim 13-14.

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN’610 (CN 103021610A, IDS dated 05/11/2020) in view of CN’838 (CN 105317838, IDS dated 05/11/2020), as applied to claim 1 above, and further in view of US’780 (US 2002/0125780).
Regarding claims 8-10 and 16, CN’610 in view of CN’838 does not teach the magnet is coated with a nonmagnetic stainless steel sleeve as recited in claims 8 and 16. US’780 teaches making a rotor using permanent magnets (Abstract). US’780 discloses that stainless steel nonmagnetic sleeves covering the peripheral surface of the magnets are used to fix the position of the permanent magnets ([0013] to [0027]). Thus, it would be obvious to one of ordinary skill in the art to cover the peripheral surface of the magnets of CN’610 in view of CN’838 with stainless steel nonmagnetic sleeves as taught by US’780 in order to fix the magnet in position as disclosed by US’780. 
US’780 discloses that the rotor comprises a motor shaft core and a housing ([0011] to [0031]), which meets the limitation recited in claim 9. 
US’780 discloses that the cylindrical composite permanent magnet is configured to fix to the motor shaft core by bonding a shaft in an inner hole ([0011] to [0031]; Fig. 5), which meets the limitation recited in claim 10. 
Regarding claim 17, the recited thickness of sleeve in claim 17 is well-known to one of ordinary skill in the art. Thus, claim 17 is obvious over CN’610 in view of CN’838 and US’780.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733